Citation Nr: 1415248	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  10-43 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUE


Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel






INTRODUCTION

The Veteran served in the United States Marine Corps from July 1968 to February 1976 and the Army from September 1985 to July 1986 and from November 1990 to May 1992.  Service from 1985 to 1986 was under 32 U.S.C.A. § 502.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the RO. 

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  A review of the documents in such file reveals that certain documents, including an Appellate Brief dated January 8, 2014, are relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.


FINDING OF FACT

Tinnitus is attributable to in-service noise exposure.


CONCLUSION OF LAW

Tinnitus was incurred in wartime service.  38 U.S.C.A. § 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

To the extent that the action taken hereinbelow is favorable to the Veteran, a full discussion of VCAA is not required at this time.  

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In this case, STRs document that the Veteran was routinely exposed to hazardous levels of noise.  The Board concedes that the Veteran was exposed to hazardous noise levels in connection with his duties during service.  

Post-service medical records show that the Veteran currently has tinnitus.  The June 2007, VA consultation states the Veteran has a diagnosis of tinnitus, described as high pitched ringing, greater at night.  The July 2008, Foreign Countries VA examination states the Veteran has hearing loss with tinnitus.  

A medical opinion, dated July 2010, from the Upper Canada Hearing and Speech Centre states a tinnitus match was attempted on two occasions, however, the tinnitus was not audible at either of the sessions.  The examiner noted that as a result, it was not possible to complete the measure.

The evidence of record shows that the Veteran contends that his diagnosed tinnitus was caused by his exposure to the high levels of noise during service. 

The Board finds that the Veteran has provided competent and credible testimony regarding a nexus between his diagnosed tinnitus and exposure to hazardous noise during service.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In sum, the Board finds the evidence to be in relative equipoise in showing that the current tinnitus as likely as not had its clinical onset following the Veteran's exposure to excessive noise levels during service.  Accordingly, service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted. 




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


